Title: From Abigail Smith Adams to Richard Rush, 20 May 1816
From: Adams, Abigail Smith
To: Rush, Richard




Dear Sir
Quincy May 20th 1816


 I have not yet replied to your kind letter from Philadelphia—I designed it Sooner, but overwhelmd as we have been, by the unexpected Stroke of providence, in the premature (as to us weak Mortals) it appears, in the death of the Greatest Man our State could boast, and one of the best, what could I say? but be dumb and silent, for thou O Lord hast done it.—A Nations Tears flow upon this occasion—and the Sympathy of all honest Hearts who knew him, unite in one general Lamentation—Even Envy drops her shafts pointless to the Ground.
I have lost the Greatest Man in my kingdom Said Louis the 14th, on the death of the great Conde, and this may be repeated with equal Truth, by the State which gave Birth to Dexter—To you who lately witnessd the full Blaze of his talents, no Eulogyum is requisite, you will mourn with others, a National loss, Not a local calamity—it was he who still’d the tumult of the people, and Saved his Native State from a disgrace; which Blood could not have washed out.
His Ancient Friend, heavily feels his death, he knew his Worth, and when in power, availd himself of his talents in various departments of the National Government, in all of which he was at home, and discharged them with honour to himself and country.Having united with me in Sorrow, I wish to make you a Sharer with me in pleasure—and if the partiality of a Mother does not deceive me. I shall contribute to it, by one of the Letters which I inclose of the 4 March. the other, I sent you as a Specimen of the Duties and Labours of an American Minister at the Court of London I think if our House of Reps. had felt these labours, they would not have refused giving their assent to Bill, which might have enabled their minister to have employd one private Secretary. There is a passage in one of those Letters which mentions your Father, which will arrest your attention and which you will communicate to your Mother—with my Love. I have not written  to her lately, my ill health, and by my constant correspondence with my Children & Grandchildren abroad, occupies all the time I am able to write. in one of those letters, you will meet with an annecdote respecting my Second Grandson, of eleven years old, which will shew you his character, he has always made a boast of having been born upon the 4 of July—he is a most lively active, and enterprizing boy, and asspires to much independence of character, has a great passion for the Navy, and Soon informed his Father of it, after his arrival in England, and so ardent was he, that his Father finally told him, that if he would proceed with his Education, and mature his judgment, he would not obstruct his inclination but I am like to be Still more closely connected with the Navy—and I have a request to make you in confidence—I hope you will not think it as ridiculous, as some which have been made to mr A, in the letter inclosed—it is not to hunt up a wandering Father, or a cousin, or an estate, but a Character—An officer, a Leiut. belonging  to the united States Ship Independence of which Commodore Bainbridge is Commander, has become acquainted with a Granddaughter of mine, who has lived with me from Infancy, and who is very dear to me, he has made honorable proposals to her of his Hand. She has refered him to me—
The manners of the young gentleman are solid, sensible, modest and unassumeing, as he was quite a Stranger to us. We were placed in a delicate Situation, he refers me to his commander for his Character (who is now absent,) but his character as a citizen and his Family and connections are of more consequence to me, than that of an officer. altho if either were dishonorable, I should discourage a connection. He has addrest a Letter to me. He is from Maryland Prince Georges County, his Name Charles T Clark has been Six years in the Navy is 23 years of Age, was in the Essex with captain Porter and carried in the only prize which arrived safe of all, which porter captured, has been twice a prisoner. this I learn from others.

As this is a Subject of much delicacy, I could not think of any one to whom I could apply with so much confidence as to you. He writes me, that he is an orphan, that his Father originally was by profession a Lawyer. but through choice, followed a country Life that he was intended for the Same profession, but a sedentary life not agreeing with him, and experiencing the lot of most orphans. he enterd on Board the Navy. his views in the profession which he has last adopted are fair, he might think flattering, that he has not been without encouraging offers from his Native State, should he wish to follow the profession of a Sailor, for a time, his Letter is that of a Gentleman, and a Scholar written with modesty and frankness.—as you drew your most precious treasure, from the State of Maryland, you are no doubt acquainted with the most prominent Characters there. He names a mr Lufborough, a respectable gentleman near George Town, to whom he is known. Dr Thornton, who was a Friend of his Fathers tho personally unknown to him. mr Chandler of G Town, General Mason, and judge Duval, all know my Family, but not myself. my youth at my Fathers death prevented it. none of these are my Relations, and for that reason. he adds I have named them. I will name but one other gentleman by the name of Hall, of Prince George County, near Queen Anne, a Relation of my mothers he has known me from my earliest Infancy, my disposition, habits pursuits and indeed what ever most nearly concerns me. his character stands unimpeached.
You will my dear Sir excuse the trouble I give you, when you consider the importance of the Subject, not only to me, but to an amiable girl, who is taking the most important Step in Life—
with my kind regards to mrs / Rush— / I am dear Sir your obliged / Friend



A Adams.




